The judgment of the court was pronounced by
Slibem, J.
The plaintiff’s claim is principally for wages, as clerk in the house of Janies H. Crane 8f Co., from 1841 to 1846. The principal grouud of defence was that, in consideration of the youth and inexperience of the plaintiff he was not entitled to wages, and was sufficiently compensated by receiving his board and lodging, and mercantile instruction, in the shop of his employers.
The .claim of .the plaintiff, as presented by him against the estate of a deceased person, was much large? than under any view of the case he ought to have demanded; and this circumstance has induced us to scrutinize closely the voluminous testimony adduced 'by him. On the other hand, we are not permitted to overlook the fact that two juries of the vicinage have talmrbj able .view of his claim for wages, although, on .each occasion, tj duced his demand-
The result of our examination of the evidence is the conclusion,^ tiff is entitled to wages for at least a portion of his time of s| plea of prescription was made, which has not been successful) which therefore excludes any claim for services rendered mo years before the institution of the suit. .Ciyil Code, 350.3.
The effort of the plaintiff to escape the plea of prescription, by imputation^ certain sums du.e to him in account .current by J. H Crane Sf Co., is inconsistent with the entries and balances in the account books made by himself.
The plaintiff relies upon an acknowledgment, said to have been made by one of the commercial firm of J. H. Crane Sf Co., after the death of James H. Crane and the consequent dissolution of the firm. It is obvious that the surviving debtor could not affect the estate of the deceased by renouncing prescription, and thus destroy an acquired right. The liability of Crane’s estate was already extinguished for services rendered more than three years previous, and the acknwledgpoent of .the surviving debtor affected himself only. Troplong, Prescr., no. 629. Pothier, Oblig., no, 700.
It is therefore decreed, that the principal sum nominated in the judgment be reduced so as Jo be $900, instead .of $1819 46, and that, so amended, the judgment be affirmed ; the costs of the appeal to be paid by the plaintiff,